UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JOHNMARK MAJUC and JOSEPH JOK,            )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                Case No. 18-cv-566 (APM)
                                          )
U.S. DEPARTMENT OF JUSTICE,               )
                                          )
      Defendant.                          )
_________________________________________ )

                                MEMORANDUM OPINION

                                               I.

       In this Freedom of Information Act (“FOIA”) case, the court previously held that

Defendant Department of Justice had failed to support its categorical withholdings of all

responsive records pursuant to Exemption 7(A). See Majuc v. U.S. Dep’t of Just. (Majuc I), No.

18-cv-00566 (APM), 2019 WL 4394843, at *2 (D.D.C. Sept. 13, 2019). The court denied

summary judgment. Id. at *4. Defendant now tries again. This time it succeeds. For the reasons

that follow, the court grants Defendant’s motion for summary judgment.

                                              A.

       The records sought in this case relate to a criminal investigation of BNP Paribas, S.A.

(“BNPP”) and its affiliates for evading economic sanctions against various countries, including

Sudan. Id. at *1. In 2014, BNPP pleaded guilty to conspiracy to violate the International

Emergency Economic Powers Act and Trading with the Enemy Act. Id. It completed a five-year

term of probation in 2020. Def.’s Mot. for Summ. J., ECF No. 70 [hereinafter Def.’s Mot.], Decl.

of Courtney O’Keefe, ECF No. 70-3 [hereinafter O’Keefe Decl.], ¶ 44.
           Plaintiffs are two Sudanese refugees who are members of a class action lawsuit against

BNPP, which seeks to hold the bank responsible for its role in human rights abuses committed by

the Sudanese government from 1997 to 2009. See Kashef v. BNP Paribas SA, No. 16-cv-3228

(AJN), 2021 WL 603290 (S.D.N.Y. Feb. 16, 2021). In November 2016, Plaintiffs submitted a

FOIA request to Defendant for 33 categories of records. O’Keefe Decl. ¶ 6; id. Ex. A. 1 Broadly

speaking, the request sought all documents “gathered” or “created” in connection with Defendant’s

investigation of BNPP’s violations of law “with respect to BNPP’s dealings with Sudan.” Id.

Ex. A at 23. Defendant resisted producing any records in response. Majuc I, 2019 WL 4394843,

at *1. It invoked a variety of exemptions but asserted Exemption 7(A) as to all records. See id.

As noted, after an initial round of summary judgment briefing, in September 2019, the court

rejected as inadequate Defendant’s categorical invocation of Exemption 7(A). See id. at *2.

                                                          B.

           After the court’s decision, the parties reached agreement on search terms and other aspects

of Plaintiffs’ request. Joint Status Report, ECF No. 43. One search term produced nearly 70,000

records, which Defendant estimated might entail close to one million pages. Joint Status Report,

ECF No. 44. The parties then agreed to narrow the scope of the search and prioritize certain

records. Joint Status Report, ECF No. 48. That winnowing still produced over 100,000 pages,

which Defendant then began to process over the course of months. Joint Status Reports, ECF Nos.

52, 54, 57, 59, 61.

           Eventually, Defendant produced two “interim” responses.                      On September 22, 2020,

Defendant advised that it had reviewed 888 pages of records but intended to withhold all of them

based on Exemptions 3, 4, 6, 7(A), and 7(C). O’Keefe Decl. Ex. F. Then, on November 20, 2020,


1
    Citations to the exhibits to the O’Keefe Declaration reference CM/ECF pagination.
                                                          2
Defendant informed Plaintiffs that it had reviewed an additional 825 pages but that, as before, it

intended to withhold all records pursuant to Exemptions 4, 6, and 7(C). Id. Ex. G.

       These non-disclosures prompted the instant round of summary judgment briefing. The

parties agreed that Defendant would suspend processing of additional documents and that they

would proceed to contest the exemptions asserted in the two interim responses. Joint Status

Report., ECF No. 66. Defendant then moved for summary judgment. Def.’s Mot. It took a

categorical approach, organizing the withheld records into eight groups: (1) “Interview Summary

Memoranda,” (2) “BNPP Transactional Data Chart,” (3) “Emails,” (4) “Document Production

Indices,” (5) “Presentation to Government,” (6) “Internal BNP Presentations,” (7) “Compliance

Memoranda,” and (8) “Advice Memoranda from Outside Counsel.”                O’Keefe Decl. Ex. H

[hereinafter Records Index]. Defendant asserted various exemptions to justify the withholdings,

including Exemptions 3, 4, 6, 7(A), and 7(C). See id.

                                                II.

                                                A.

       Before turning to the withholdings, the court takes up two threshold contentions made by

Plaintiffs. First, Plaintiffs contest the categorical approach taken by Defendant. They contend that

the “categories are—on their face—impermissibly overinclusive,” the “descriptions of each

category do little more than echo the language of FOIA’s exemptions in conclusory fashion,” and

the index “lacks both substantive detail and the metadata typically included in a comprehensive

Vaughn Index.” Pls.’ Opp’n to Def’s Mot. for Summ. J., ECF No. 73, Pls.’ Mem. in Opp’n to

Def.’s Mot. for Summ. J., ECF No. 73-1 [hereinafter Pls.’ Opp’n], at 6–7. The court disagrees.

       Ordinarily, an agency must “provide the requestor with a description of each document

being withheld[] and an explanation of the reason for the agency’s nondisclosure.” Oglesby v.

                                                 3
U.S. Dep’t of the Army, 79 F.3d 1172, 1176 (D.C. Cir. 1996). But when “the FOIA litigation

process threatens to reveal the very information the agency hopes to protect,” the agency may limit

the information in its affidavits to just “brief or categorical descriptions of the withheld

information.” Citizens for Responsibility & Ethics in Washington (CREW) v. U.S. Dep’t of Just.,

746 F.3d 1082, 1088 (D.C. Cir. 2014) (internal quotation marks omitted). In that circumstance,

the agency can “justify withholding or redacting records ‘category-of-document by category-of-

document’ rather than ‘document-by-document.’” Am. Immigr. Lawyers Ass’n v. Exec. Off. for

Immigr. Rev., 830 F.3d 667, 675 (D.C. Cir. 2016) (quoting CREW, 746 F.3d at 1088). When, as

here, an agency takes a categorical approach with respect to law enforcement records, it “has a

three-fold task. First, it must define its categories functionally. Second, it must conduct a

document-by-document review in order to assign documents to the proper category. Finally, it

must explain to the court how the release of each category would interfere with enforcement

proceedings.” Bevis v. Dep’t of State, 801 F.2d 1386, 1389–90 (D.C. Cir. 1986).

       The Vaughn Index in this case satisfies each of these requirements. The Vaughn Index

consists of five documents: (1) the publicly filed Declaration of Courtney J. O’Keefe (“O’Keefe

Declaration”), see generally O’Keefe Decl.; (2) a spreadsheet attached to the O’Keefe Declaration

that describes the records withheld (“Records Index”), see id., Records Index, at 48–56; (3) the

Ex Parte Declaration of Courtney J. O’Keefe; (4) the Supplemental Declaration of Courtney J.

O’Keefe, Def.’s Reply Mem. in Supp. of Mot. for Summ. J., ECF No. 75, Second Decl. of

Courtney J. O’Keefe, ECF No. 75-1 [hereinafter Suppl. O’Keefe Decl.]; and (5) the Second Ex

Parte Declaration of Courtney J. O’Keefe. See CREW, 746 F.3d at 1088 (“Agency affidavits

sometimes take the form of a ‘Vaughn index,’ but there is ‘no fixed rule’ establishing what such

an affidavit must look like.” (citations and internal quotation marks omitted)). O’Keefe explains

                                                4
that the withheld records “consist entirely of business records submitted by BNPP to the

Department of Justice during the course of the Department’s investigation into and prosecution of

BNPP for violations of U.S. laws.” O’Keefe Decl. ¶ 25. The agency grouped these records into

eight categories. See Records Index. Each category, as reflected in the Records Index, is described

in some detail. For example, the description of the first group of records—“Interview Summary

Memoranda”—is as follows:

               Memoranda prepared by outside counsel for BNPP that are marked
               as FOIA/FOIL Confidential.       These memoranda summarize
               interviews of BNPP employees conducted by outside counsel as part
               of an internal review of BNPP’s compliance with U.S. sanctions
               laws and financial embargoes against countries, including Sudan.

               Among other things, the memoranda reflect outside counsel for
               BNPP’s interview strategy, refer to the interviewee’s position and
               responsibilities within BNPP, cover the employees’ knowledge of
               payment systems and processes within BNPP, discuss interactions
               with BNPP personnel and compliance departments, knowledge of
               U.S. economic sanctions or embargoes pertaining to specific
               countries, and BNPP’s handling of U.S. economic sanctions or
               embargoes of countries including Sudan.

Id. at 48–49. A similarly detailed description is repeated for each of the seven remaining

categories. Id. at 50–56. As to each category, the Records Index sets forth the number of pages

withheld, identifies the exemptions relevant to each category, and provides a short summary

justification of the asserted exemption. Id. Greater explanations as to the reasons for the

exemptions can be found in O’Keefe’s Declarations. O’Keefe Decl. ¶¶ 26–49; Ex Parte O’Keefe

Decl. ¶¶ 8–22; see also Morley v. CIA, 508 F.3d 1108, 1122 (D.C. Cir. 2007) (stating that the

agency “must provide a relatively detailed justification, specifically identifying the reasons why a

particular exemption is relevant and correlating those claims with the particular part of a withheld

document to which they apply” (internal quotation marks omitted)). By any measure, the Vaughn


                                                 5
Index in this case is detailed and comprehensive. It easily satisfies the requirements of a

categorical approach. 2 See Bevis, 801 F.2d at 1390 (accepting grouping of records described as

“the identities of possible witnesses and informants,” “reports on the location and viability of

potential evidence,” and “polygraph reports,” but not categories identified as “teletypes,” “airtels,”

or “letters”).

        Second, Plaintiffs challenge the sufficiency of the publicly filed O’Keefe Declaration.

They maintain that the Declaration is “conclusory and short on detail” and “lacks an evidentiary

foundation for key factual assertions.” Pls.’ Opp’n at 9. In particular, Plaintiffs complain that

O’Keefe has no “personal knowledge of BNPP’s commercial interests” and therefore her

representations regarding BNPP and Exemption 4 “have no probative value.” Id. at 10–11.

Neither argument has merit. To the extent the O’Keefe Declaration is “conclusory and short on

detail”—and the court is not suggesting it is either—the ex parte submission more than fills in the

gaps. As for their complaint that O’Keefe lacks personal knowledge when asserting BNPP’s

commercial interests, O’Keefe states that the statements made are “on the basis of personal

knowledge” and “on information provided to me by others within the Criminal Division with

knowledge of the search and documents at issue in this case and on information acquired by me in

the course of performing my official duties in the FOIA/PA Unit.”                O’Keefe Decl. ¶ 5.

Specifically, O’Keefe reviewed all of the withheld records and “had multiple substantive

discussions with an attorney in the Criminal Division’s Money Laundering and Asset Recovery

Section (‘MLARS’) who was involved in the Department’s investigation into and prosecution of

BNPP for violations of U.S. laws” and “an MLARS subject matter expert who handles



2
  A fuller discussion of the third requirement—how records release would with interfere law enforcement
proceedings—appears below.
                                                  6
investigations and prosecutions involving financial institutions.” Suppl. O’Keefe Decl. ¶ 6.

Courts routinely have held that declarants in FOIA cases can rely on information obtained through

inter-agency consultations without running afoul of hearsay rules. See Leopold v. U.S. Dep’t of

Just., No. 19-cv-3192 (RC), 2021 WL 124489, at *4 (D.D.C. Jan. 13, 2021) (citing cases).

O’Keefe therefore cannot be characterized to lack “personal knowledge” of the statements set forth

in her various declarations. 3

                                                       B.

        The court now turns to the exemptions asserted to withhold all records. As noted, at issue

are Exemptions 3, 4, 6, 7(A), and 7(C). See Records Index. The agency withheld the first six of

eight categories under both Exemptions 3 and 7(A), among others; it withheld the last two

categories under Exemptions 4, 6, and 7(C) only. Because the court finds that the agency properly

withheld the first six categories under Exemption 7(A), the court does not reach Exemption 3 or

any other exemption as to those categories. The court also finds that, with one exception, the

agency appropriately invoked Exemptions 4, 6, and 7(C) as to the last two categories. The

exception pertains to the names of BNPP outside counsel, as to which the agency has not

established any valid personal privacy interest.

                                                       1.

        Exemption 7(A) applies to “records or information compiled for law enforcement

purposes, but only to the extent that the production of such law enforcement records or

information . . . could reasonably be expected to interfere with enforcement proceedings.”


3
  Plaintiffs complain that “DOJ submits no evidence from BNPP to support any of the claims about BNPP’s
documents—or BNPP’s interests in those documents.” Pls.’ Opp’n at 10. But some courts have held that such third-
party evidence is hearsay and not admissible even in a FOIA case. See Ecological Rts. Found. v. EPA, No. 19-cv-980
(BAH), 2021 WL 2209380, at *7 (D.D.C. June 1, 2021); Leopold, 2021 WL 124489, at *4. The court need not take
a position on that question here.
                                                        7
5 U.S.C. § 552(b)(7)(A); see also CREW, 746 F.3d at 1096. “To justify withholding, the DOJ

must therefore demonstrate that ‘disclosure (1) could reasonably be expected to interfere with

(2) enforcement proceedings that are (3) pending or reasonably anticipated.’” CREW, 746 F.3d at

1096 (quoting Mapother v. Dep’t of Just., 3 F.3d 1533, 1540, (D.C. Cir. 1993)). Exemption 7(A)

is “temporal,” and therefore any material or records must “relate[] to a concrete prospective law

enforcement proceeding.” Id. at 1097 (internal quotation marks omitted).

       The agency’s withholdings easily meet these elements of Exemption 7(A). The agency has

established that there are law enforcement proceedings as to which the records pertain. Ex Parte

O’Keefe Decl. ¶¶ 11, 14, 18. Those proceedings are ongoing. Second Ex Parte O’Keefe Decl. ¶ 6;

CREW, 746 F.3d at 1097 (stating that the enforcement proceeding must be “pending at the time of

[a court’s] decision, not only at the time of the initial FOIA request”). The agency also has

explained how release of each of the six categories of records would likely interfere with those

proceedings. Ex Parte O’Keefe Decl. ¶¶ 18–19, 21–22.

       Plaintiffs’ primary response is that the “law of the case” doctrine forecloses Defendant

from asserting Exemption 7(A) because the court denied summary judgment on that ground during

the first round of briefing. See Pls.’ Opp’n at 34; see also Majuc I, 2019 WL 4394843, at *3–4.

But that argument misconstrues this court’s earlier ruling. “While successive motions may be

inappropriate in certain contexts, the nature of FOIA cases lends itself to such filings. . . . [A]

court’s decision that the agency fell short of the mark in a mendable way often includes a directive

that it go back and attempt to correct any errors—e.g., by conducting another search or by releasing

more documents.” Wisdom v. United States Tr. Program, 266 F. Supp. 3d 93, 102 (D.D.C. 2017).

That is precisely what occurred here. The court denied summary judgment as to Exemption 7(A)

because the record, as it stood, “[did] not extinguish all genuine issues of material fact.” Majuc I,

                                                 8
2019 WL 4394843, at *2. In particular “it [was] unclear whether there is any ongoing enforcement

proceeding.” Id. at *2–3 (questioning on the record presented whether disclosure “would interfere

with an ongoing investigation, if there is one”) (emphasis added). The court therefore denied both

parties’ motions for summary judgment. Id. at *4. Those denials were without prejudice. That

case posture should have been apparent at the status conference held after the ruling. There, the

court urged the parties to resolve their differences before they forged ahead with “another affidavit

and another round of summary judgment briefing.” Hr’g Tr., ECF No. 42, at 13. The court’s

initial denial therefore did not foreclose Defendant from reasserting Exemption 7(A). And, as

discussed, the supplemental declarations provided by the agency have cured the record deficiencies

previously identified by the court.

                                                 2.

       What remains then are the last two categories of records withheld under Exemptions 4, 6,

and 7(C). The court starts with Exemption 4, which allows an agency to protect “trade secrets and

commercial or financial information obtained from a person and privileged or confidential.”

5 U.S.C. § 552(b)(4). Records are confidential for Exemption 4 purposes if they are “customarily

kept private, or at least closely held, by the person imparting” the information within the records

and perhaps also “if the party receiving [the information] provides some assurance that it will

remain secret.” Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2363, 2366 (2019). The

Supreme Court in Food Marketing did not resolve whether the latter condition is mandatory, and

so it remains “an open question . . . whether government assurance that information will remain

private is necessary for such information to qualify . . . under Exemption 4.” WP Co. v. U.S. Small

Bus. Admin., 502 F. Supp. 3d 1, 12 (D.D.C. 2020). The court need not reach this “open question”

because Plaintiffs do not argue that an assurance of privacy is an essential element of

                                                 9
“confidentiality” under Exemption 4. See Pls.’ Opp’n at 15–23. Accordingly, the court focuses

on whether the withheld records are of the type “customarily kept private . . . by the person

imparting it,” in this case BNPP.

        The last two categories of records withheld pursuant to Exemption 4 consist of

(1) “[c]ompliance memoranda authored by BNPP employees regarding BNPP’s compliance with

international financial embargoes and sanctions, including U.S. sanctions pertaining to Sudan,

marked as FOIA/ FOIL confidential” and (2) “[m]emoranda prepared for BNPP by outside counsel

for BNPP regarding various legal issues arising in the context of embargoed and sanctioned

countries with whom BNPP engaged in business, including Sudan, marked as FOIA/ FOIL

confidential.” Records Index at 55–56. The Records Index describes the first category of

memoranda as providing “overviews of U.S. financial embargoes and sanctions of countries,

including Sudan, discuss[ing] how BNPP may comply with sanctions and financial embargoes in

the course of business transactions, and provid[ing] instructions pertaining to processing

transactions and utilizing internal BNPP payment systems in accordance with sanctions programs

and embargoes.” Id. at 55. The second category contains “legal advice regarding requirements to

adhere to U.S. financial embargoes and sanctions of countries, including Sudan, how such

sanctions and embargoes impact BNPP business and transactions, and explain U.S. authority over

foreign banks as it pertains to U.S.-imposed financial embargoes and sanctions programs.”

Id. at 56.

        O’Keefe explains why these records were properly withheld pursuant to Exemption 4:

“This information is ‘commercial’ within the meaning of Exemption 4, because it serves a

commercial function and is of a commercial nature in that it is helpful or instrumental to BNPP’s

business interests and operations.” O’Keefe Decl. ¶ 29. She further states that “BNPP has a

                                               10
commercial interest in the information related to their business activities, as establishing and

maintaining these activities requires a substantial dedication of company resources and protects

the bank from potential financial and reputational damages of potential losses.” Id. She also

details why the records are “customarily kept private, or at least closely held,” by BNPP. The

records “contain large amounts of sensitive commercial information concerning . . . banking

protocols and analyses of BNPP’s transactions . . . assessments of BNPP’s internal compliance

policies with U.S. economic sanctions laws and financial embargoes, policies and protocols

regarding transactional issues, and legal advice . . . regarding compliance with U.S. financial

embargoes and related economic sanctions.” Id. ¶ 32. The disclosure of such records, O’Keefe

states, would harm or competitively disadvantage BNPP in multiple ways, including by revealing

to competitors and others its internal financial controls, vulnerabilities of those controls, and means

of avoiding such controls. See id. And, notably, BNPP acted consistently with the non-public

nature of these records: it requested confidential treatment of the records under FOIA, marked the

majority of records as confidential for purposes of FOIA, and requested that the Department of

Justice not release the records publicly and maintain them in a nonpublic facility. Id. ¶ 30. Based

on these representations, the court concurs in O’Keefe’s assessment that “BNPP would not

customarily disclose this type of information . . . to ensure that BNPP’s internal business

operations, financial controls, and compliance programs, as well as their related decision-making

processes, are kept confidential.” Id. ¶ 32.

       The court in Leopold v. U.S. Department of Justice sustained the application of

Exemption 4 in very similar circumstances. There, the bank HSBC had entered into a deferred

prosecution agreement arising from its failure to maintain an effective anti–money-laundering

program and conduct adequate due diligence on correspondent bank accounts held on behalf of

                                                  11
foreign entities. See Leopold, No. 19-cv-3192 (RC), 2021 WL 124489, at *1. As part of the

deferred prosecution agreement, HSBC was subject to an independent corporate monitor who

would evaluate HSBC’s efforts toward reform. Id. The plaintiffs in that case sought disclosure of

the monitor’s thousand-page report. Id. The court found that the report was properly withheld

under Exemption 4, because it contained extensive proprietary, financial, and competitive business

information about HSBC’s worldwide anti–money laundering and sanctions compliance, thus

demonstrating that it was not meant for public consumption. Id. at 6–7. The same is true here. 4

        Plaintiffs lodge four objections to the Exemption 4 withholdings. Pls.’ Opp’n at 16. First,

they argue “the business practices DOJ seeks to shield are in and of themselves illegal, and thus

not commercial.” Id. Such information, Plaintiffs insist, cannot be shielded from disclosure

where, as here, “the ‘commercial’ activity was the criminal behavior.” Id. at 20. The court is

unpersuaded. The D.C. Circuit has not addressed whether otherwise confidential records lose

Exemption 4 protection because they reflect unlawful activity, and courts in this District have

taken different approaches. Compare Pub. Citizen v. U.S. Dep’t of Health & Hum. Servs., 975

F. Supp. 2d 81, 101 (D.D.C. 2013) (“Thus, using its ordinary meaning, the term ‘commercial’ is

not limited only to lawful activities but also extends more broadly to any type of activity bearing

on commerce.”), with Ctr. for Pub. Integrity v. U.S. Dep’t of Energy, 234 F. Supp. 3d 65, 76

(D.D.C. 2017) (“The court agrees that Exemption 4 cannot be used to shield illegal business

practices under the guise of confidential business information.”). The case on which Plaintiffs

heavily rely for their argument, Center for Public Integrity, which this court decided, does not help



4
  Leopold is different from this case in one sense: there the monitor agreement acknowledged the sensitivity of
HSBC’s financial and other information and expressly stated that the report was intended to be non-public. Leopold,
2020 WL 124489, at *6. Such an assurance of secrecy is absent here, but as noted Plaintiffs do not contend that such
an assurance is an essential element of “confidentiality” under Exemption 4.
                                                        12
them. There, this court stated in a single line of dicta, without citation, that “Exemption 4 cannot

be used to shield illegal business practices under the guise of confidential business information.”

Ctr. for Pub. Integrity, 234 F. Supp. 3d at 76. That passing statement was made in response to the

plaintiff’s argument that records evincing illegal behavior could not cause competitive harm

because a competitor would not adopt illegal methods. Id. That argument itself was rooted in the

now-overruled requirement that, in the case of mandatory disclosures, Exemption 4 requires a

showing that the disclosure likely would “cause substantial harm to the competitive position of the

source of the information.” Id. at 74 (citing Nat’l Parks Conservation Ass’n v. Morton, 498 F.2d

765, 770 (D.C. Cir. 1974). The Court in Food Marketing expressly rejected the argument that

Exemption 4 required such a showing. See 139 S. Ct. at 2363–65. Therefore, this court’s statement

in Center for Public Integrity concerning records of illegal activity and Exemption 4 rests on an

overturned ground, stripping it of whatever significance, if any, that dicta once held.

        In any event, this court in Center for Public Integrity affirmed the invocation of Exemption

4, notwithstanding assertions of illegality, because “the information that Defendant designated as

confidential [was] not itself unlawful or the product of inherently illegal activity. In other words,

the court [could] separate [the company’s] bad acts from the information it seeks to protect.” 234

F. Supp. 3d at 76. That is the case here, too. The last two categories of withheld records consist

of internally drafted memoranda concerning BNPP’s compliance program and memoranda drafted

by outside counsel concerning the application of U.S. sanctions regimes to the bank. Plaintiffs

have not shown that any such records are themselves “unlawful or the product of inherently illegal

activity.”   They do not, for example, point to any portion of the detailed factual proffer

accompanying BNPP’s plea to suggest that such memoranda were used or relied upon to commit

illegal acts. See Majuc I, 2019 WL 4394843, at *4 (describing the factual proffer as containing

                                                 13
“details about the time, manner, and means of the bank’s violations”). Indeed, O’Keefe confirms

that none of the records at issue match those quoted in the factual proffer. Suppl. O’Keefe

Decl. ¶ 8. Accordingly, Center for Public Integrity does not ultimately aid Plaintiffs’ cause.

       Second, Plaintiffs argue that “DOJ’s conclusory and boilerplate recitations fail to

substantiate that the information is indeed commercial and treated as confidential.” Pls.’ Opp’n at

16. “DOJ does not,” Plaintiffs maintain, “explain how the withheld information is related to BNP’s

business activities, what business activities it is referring to, what BNP resources are used to

protect it, or how DOJ would have knowledge of such facts.” Id. at 20. But in making that

argument, Plaintiffs focus exclusively on the representations made in the Records Index and elide

those made by O’Keefe in her declarations. Id. O’Keefe addresses each of the topics that Plaintiffs

insist are missing. And the court already held those representations to be sufficient to establish

the factual basis for Exemption 4.

       Third, Plaintiffs urge that the “information is too outdated to have meaningful commercial

consequences.” Id. at 16. Disclosure would not harm BNPP, they say, “because there would be

limited, if any, commercial consequence if out of date policies and procedures were disclosed.”

Id. at 21. That argument, however, rests on the assumption that to satisfy Exemption 4 an agency

must demonstrate that release would cause harm to the records’ producer, and as already discussed,

Food Marketing rejected the need to make such a showing. See 139 S. Ct. at 2363–65; Humane

Soc’y Int’l v. U.S. Fish & Wildlife Serv., 394 F. Supp. 3d 67, 74 (D.D.C. 2019) (observing that,

after Food Marketing, “Exemption 4 does not depend on whether disclosure of the information




                                                14
would cause substantial competitive harm, but whether the entity sharing the information typically

kept it private”). 5

         Finally, Plaintiffs contend that “certain records appear to contain information that is either

in the public record or is of a type deemed noncommercial by this Court.” Pls.’ Opp’n at 16.

Specifically, Plaintiffs assert that, to the extent the records relate to embargoes and sanctions

regimes, the records “simply describe[] federal law and policy” and therefore, their contents are

inherently reflected in public documents. Id. at 23. 6 This argument, however, fundamentally

mischaracterizes what was withheld under Exemption 4. The withheld records are not just

regurgitated pages from the U.S. Code or Treasury regulations. They are memoranda prepared by

employees and outside counsel that specifically address BNPP’s compliance program and its

conformance with U.S. sanctions and embargo laws and regulations. Such records are not

“inherently reflected in public documents.”

         To sum up, the court finds that the agency’s withholding of the final two categories of

records pursuant to Exemption 4 was proper.

                                                          3.

         Next, the court considers the invocation of Exemptions 6 and 7(C) to withhold certain

information appearing within the last two categories of records. This includes the “names and

identifying information of BNPP employees” and the “names and identifying information of

outside counsel hired by BNPP.” Records Index at 55–56.


5
  If what Plaintiffs mean to say is that outdated records do not qualify as “commercial” for purposes of Exemption 4,
they have not made that argument. The main case on which they rely, Center for Auto Safety v. U.S. Dep’t of Treasury,
expressed doubt that “dated, six-year-old financial information could be used by . . . competitors to cause . . . harm”
in the context of analyzing whether the objectors to release had made a showing of “substantial competitive harm,”
not that the information was not commercial. 133 F. Supp. 3d 109, 129–32 (D.D.C. 2015).
6
  Plaintiffs also assert that some records appear to be noncommercial, but those arguments relate to categories of
records already determined to be subject to Exemption 7(A), see Pls.’ Opp’n at 23, so the court need not reach this
contention.
                                                         15
          Exemption 6 exempts from disclosure “personnel and medical files and similar files the

disclosure of which would constitute a clearly unwarranted invasion of personal privacy.”

5 U.S.C. § 552(b)(6). Exemption 7(C) permits withholding of “records or information compiled

for law enforcement purposes” where disclosure “could reasonably be expected to constitute an

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). As the court agrees that

Exemption 7(C) applies, there is no need to consider the more stringent standard under

Exemption 6. See Roth v. U.S. Dep’t of Just., 642 F.3d 1161, 1173 (D.C. Cir. 2011). 7

         D.C. Circuit “precedents give strong support to Government decisions to withhold names

and identifying information from law enforcement records.” Schrecker v. U.S. Dep’t of Just., 349

F.3d 657, 666 (D.C. Cir. 2003). That is because “the mention of an individual’s name in a law

enforcement file will engender comment and speculation and carries a stigmatizing connotation.”

Id. (internal quotation marks omitted).                “Therefore, persons involved in law enforcement

investigations—witnesses, informants, and the investigating agents—have a substantial interest in

seeing that their participation remains secret.” Id. (internal quotation marks omitted). On the other

hand, “[t]he countervailing public interest in disclosure of the names and other identifying

information of those appearing in the responsive documents” is usually “weak.” Id. That is the

case here, at least with respect to the BNPP employees’ names and identifying information.

         Plaintiffs nevertheless insist that withholding employee names and identifying information

was improper. They contend that BNPP employees have diminished expectation of privacy



7
 In view of O’Keefe’s representation that all the withheld records “consist entirely of business records submitted by
BNPP to the Department of Justice during the course of the Department’s investigation into and prosecution of BNPP
for violations of U.S. laws,” O’Keefe Decl. ¶ 25, there is no question the records at issue were “compiled for law
enforcement purposes.” See Bartko v. U.S. Dep’t of Just., 898 F.3d 51, 64 (D.C. Cir. 2018) (“To qualify as law-
enforcement records, the documents must arise out of investigations which focus directly on specifically alleged illegal
acts . . . which could, if proved, result in civil or criminal sanctions.”) (internal quotation marks omitted). Plaintiffs
do not argue otherwise. See Pls.’ Opp’n at 25–33.
                                                           16
because BNPP was found guilty of wrongdoing. Pls.’ Opp’n at 31–33. Not surprisingly, Plaintiffs

cite no case that stands for the proposition that an employee’s privacy interest in criminal

investigative files is reduced by virtue of their employer’s admission of guilt. Additionally,

Plaintiffs contend that the disclosure of employee information is required to “evaluate the

thoroughness and efficiency of DOJ’s operations.” Id. at 30; see also id. (asserting that disclosure

“can illuminate DOJ’s zeal or tardiness”). But the D.C. Circuit rejected that argument long ago.

See Schrecker, 349 F.3d at 666.

       There is one exception to the foregoing conclusion: the agency cannot withhold the names

and professional identifying information of BNPP’s outside counsel. This court so held in a similar

case and will apply that determination here. See King & Spalding, LLP v. U.S. Dep’t of Health &

Hum. Servs., 395 F. Supp. 3d 116, 122 (D.D.C. 2019) (holding that disclosure of outside counsel’s

name to a confidential source would not result in “an unwarranted invasion of personal privacy”

because lawyers “have little or no privacy interest in their ‘representational capacity’” (quoting

5 U.S.C. § 552(b)(7)(C))).

                                                 4.

       Next, the court considers Plaintiffs’ global argument that some records or portions of

records must be released because they are in the public domain. Pls.’ Opp’n at 11–14. “[A]

plaintiff asserting a claim of prior disclosure must bear the initial burden of pointing to specific

information in the public domain that appears to duplicate that being withheld.” Afshar v. Dep’t

of State, 702 F.2d 1125, 1130 (D.C. Cir. 1983). Perhaps with one exception, Plaintiffs here have

not met their burden. Plaintiffs have only pointed to generic descriptions in the Records Index that

they suspect match documents identified in the factual proffer. See Pls.’ Opp’n at 13–14. The

only exception is to a memorandum that is quoted, in part, in BNPP’s factual proffer. See id. at

                                                17
13. But O’Keefe has attested that “[n]one of the records withheld in the September and November

2020 interim responses”—which are the only responses presently at issue—“match those quoted

in the Statement of Facts” associated with BNPP’s plea agreement. Suppl. O’Keefe Decl. ¶ 8. She

also has represented that “[n]one of the names listed in Plaintiffs’ opposition appear within the

records withheld by the Criminal Division that are at issue in this briefing.” Id. ¶ 10. The court

accepts these representations and therefore finds that the agency has met its ultimate burden of

persuasion that none of the withheld records are in the public domain. See Davis v. U.S. Dep’t of

Just., 968 F.2d 1276, 1280 (D.C. Cir. 1992).

                                                  5.

       And finally, the court finds that Defendant has met its segregability obligations. O’Keefe

has sufficiently established that there is no segregable information within the withheld records.

See O’Keefe Decl. ¶ 50; O’Keefe Ex Parte Decl. ¶ 23.

                                                 III.

       For the foregoing reasons, Defendant’s Motion for Summary Judgment, ECF No. 70, is

granted. The parties shall submit a Joint Status Report by February 11, 2022, which proposes a

course for further proceedings in this matter, if required.




Dated: January 28, 2022                                        Amit P. Mehta
                                                        United States District Court Judge




                                                 18